Citation Nr: 1629552	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is entitled to additional educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) beyond March 24, 2014.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel










INTRODUCTION

The Veteran had active military service from March 1993 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 determination that the Veteran had 12 days of entitlement left under the Post-9/11 GI Bill Program.  


FINDINGS OF FACT

1.  The benefits already awarded to the Veteran under Chapter 31, (Vocational Rehabilitation and Employment services) and Chapter 33 (Post-9/11 GI Bill Program) total 48 months.
 
2.  The Veteran is not legally entitled to more than 48 months of VA educational assistance benefits under a combination of the Chapter 31 and Chapter 33 programs.
  

CONCLUSION OF LAW

The claim for additional educational assistance benefits under Post-9/11 GI Bill Program beyond March 24, 2014, is without legal merit.  38 U.S.C.A. §§ 503 (b), 3312 (a), 3695 (a), (b) (West 2014); 38 C.F.R. §§ 21.4020 (a), (b), 21.9550 (a) (2015).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background 

The basic facts of this case are not in dispute.  The Veteran applied for educational benefits in May 2009, and in a June 2009 letter, was informed that he would be receiving a Certificate of Eligibility for educational benefits under Chapter 30, Title 38, United States Code, Montgomery GI Bill (MGIB).  This letter, in pertinent part, stated that VA could not pay more than a total of 48 months of full-time benefits under any combination of benefit programs.

The Veteran applied for educational benefits under the Post-9/11 GI Bill Program in December 2011.  In a statement submitted in January 2012, he relinquished his MGIB benefits to receive benefits under the Post-9/11 GI Bill Program.  

In February 2012, the Veteran was provided with a Certificate of Eligibility, granting him educational benefits under the Post-9/11 GI Bill Program.  He was informed that he had 21 months and 10 days of full benefits remaining to be used under this program.  

The Veteran was provided a letter after each period of time in which he used his Post-9/11 GI Bill Program, informing him of his remaining eligibility.  The most recent letter was provided in December 2013, informing him that he had 12 days of educational benefits left under the Post-9/11 GI Bill Program.

In written statements, the Veteran indicated that, after receiving this letter, he called the VA office customer service unit to make sure he understood his entitlement, and was informed that, as he had used less than 36 months of his Post-9/11 GI Bill Program benefits, he was entitled to education benefits for another full term.  He did so, based on this conversation, and began his next term in school on March 12, 2014.  

When he did not receive the benefits he expected, he called the VA office again, and was informed that the information he was provided with was incorrect, and that he could file a notice of disagreement if he wished to appeal the determination.  The Veteran did so, and was provided with a statement of the case in July 2014, determining that the exhaust date of his benefits under the Post-9/11 GI Bill Program was March 24, 2014, since his school term began on March 12, 2014, and he had 12 days remaining of entitlement to benefits under the program. 

The Veteran argues that his benefits should cover the school term starting on March 12, 2014, as he was informed of such in the phone call with VA customer service.  


Laws and Regulations

Generally an individual entitled to basic educational assistance under Chapters 30 and 33 is entitled to 36 months of educational assistance benefits.  38 U.S.C.A. § 3013(a)(1); 38 C.F.R. §§ 21.7072, 21.9550(a).  Individuals entitled to vocational rehabilitation under Chapter 31 are entitled to 48 months of educational assistance unless the Secretary of VA determines, under certain circumstances, that an extension of such period is necessary to enable a Veteran to achieve a vocational goal.  38 U.S.C.A. § 3105; 38 C.F.R. § 21.70, 21.78.

The Board notes that the regulations governing education benefits under Chapter 33, the Post-9/11 GI Bill Program, usually provide 36 months of eligibility, with provisions for an extension over 36 months under 38 C.F.R. § 21.9635.  Specified at 38 C.F.R. § 21.9550(c) (2015) is that except as provided in §§ 21.9560(d), 21.9570(m), and 21.9635(o), no individual is entitled to more than 36 months of full-time educational assistance under 38 U.S.C. § chapter 33.  Sections 21.9560(d) and 21.9570(m) are not relevant to the facts of this case.  Under 21.9635(o), if an individual enrolled in an institution of higher learning that regularly operates on the quarter or semester system exhausts his or her entitlement under 38 U.S.C. chapter 33, the effective date of discontinuance of educational assistance will be the last day of the quarter or semester in which the entitlement is exhausted.  38 C.F.R. § 21.9635.  That provision is however an exception to the 36 months of eligibility as indicated at § 21.9550(c).  

Although an individual may be entitled to benefits under various education programs, there is a limit as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020.  These sections of the statutes and regulations furthermore provide specifically that no person may receive assistance under Chapter 31 in combination with assistance under any other enumerated educational programs in excess of 48 months unless the Secretary of VA determines that additional months of benefits under Chapter 31 are necessary to accomplish the purpose of a rehabilitation program in the individual case.  38 U.S.C.A. § 3695(b); 38 C.F.R. § 21.4020(b).


Analysis 

Prior to converting to Chapter 33 benefits, the Veteran had used 26 months and 20 days of Chapter 31, or Vocational Rehabilitation and employment benefits.  This left the Veteran with 21 months and 10 days of benefits remaining under Chapter 33 to use after conversion.  This totals to 48 months.  He was informed of this in the December 2013 letter, and did not disagree.  Of those 21 months and 10 days, the Veteran used all but 12 days attending Columbia Southern University by December 2013.  He was properly informed of his remaining eligibility after each term of school.

In this case, however, the Veteran has received benefits under two educational benefit programs and was determined to have entitlement of 48 months.  Section 21.9635(o), as explained at § 21.9550(c), is a particular exception to the 36 months of benefits.  The provision is thus inapplicable to this case, where the Veteran had 48 months of benefits.  Rather, 38 U.S.C.A. § 3695 and 38 C.F.R. § 21.4020 control.  

The Board is sympathetic to the Veteran and the fact that it appears that he was erroneously informed that he had additional entitlement remaining under the Post-9/11 GI  Bill Program.  The law, however, is clear and it prohibits the Veteran from entitlement to a total aggregate of educational assistance under two or more programs, including Chapters 30, 31 and 33, in excess of 48 months unless additional months of benefits under Chapter 31 are necessary to accomplish the purpose of a rehabilitation program in the individual case.  Id.  That is not the case here.

The Board is bound by the laws and regulations applicable to the benefit sought. See 38 C.F.R. § 19.5.  It has no discretion in cases such as this.  The Veteran's appeal must, therefore, be denied.
 
In reaching this decision, the Board is aware of VA's notice and duty to assist obligations with respect Veteran's applying for VA benefits.  First, VA has a duty to notify the claimant and his/her representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A .
 
However, these provisions are inapplicable to claims such as the one decided herein.  In the present case the facts are not in dispute.  The law as applied to those undisputed facts requires the result reached in this decision, the requirement for strict compliance with the notice and duty to assist provisions is removed.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Additional educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) beyond March 24, 2014 is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


